Name: Commission Regulation (EEC) No 1570/79 of 25 July 1979 amending Regulation (EEC) No 647/79 applying quality class III to certain fruit for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/40 Official Journal of the European Communities 26. 7. 79 COMMISSION REGULATION (EEC) No 1570/79 of 25 July 1979 amending Regulation (EEC) No 647/79 applying quality class III to certain fruit for the 1979/80 marketing year period of application of quality class III should be limited ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 647/79 is hereby amended by the addition of the following : '  Oranges of blood varieties other than "Biondc comune" : from 1 October 1979 to 15 Jul\ 1980 ,  satsumas, Clementines, tangerines and othei similar citrus hybrids other than mandarins from 1 October 1979 to 15 May 1980.' Article 2 This Regulation shall enter into force on the da) following its publication in the Official Journal Oj the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1301 /79 (2 ), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 379/71 of 19 February 1971 laying down common quality stand ­ ards for citrus fruit (3 ), laid down a class III for the products concerned ; Whereas, pursuant to the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1035/72, the quality class III may be applied only if the products concerned are needed to meet consumer demand ; whereas, this need, which has already been recognized for a limited period for lemons by Commission Regu ­ lation (EEC) No 647/79 (4), also appears to exist at present for certain citrus fruits other than lemons ; whereas, in view of the considerable fluctuations in production from one marketing year to another, the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 162, 30 . 6 . 1979, p. 26 . (&gt;) OJ No L 45, 24 . 2. 1971 , p. 1 . (4) OJ No L 83, 3 . 4 . 1979, p. 10 .